Citation Nr: 0926672	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus and, if 
so, whether that claim should be granted.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to 
August 1955, with additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's application to reopen a previously 
denied claim for service connection for tinnitus and denied 
claims for service connection for right ear hearing loss and 
a compensable rating for left ear hearing loss.  

The Board acknowledges that in the March 2006 statement of 
the case, the RO framed the first issue on appeal as one of 
entitlement to service connection for a tinnitus.  However, a 
review of the record discloses that there has been a prior 
final decision on that service connection claim, which the RO 
declined to reopen in its February 2004 rating decision.  
Thus, the issue is more accurately stated as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinnitus.

Additionally, the Board recognizes that, following the 
certification of his appeal to the Board, the Veteran 
submitted additional clinical records, which were not 
accompanied by a waiver of initial RO consideration.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural unless this 
procedural right is waived in writing by the appellant or 
unless the Board determines that the benefit or benefits to 
which the evidence relates may be fully allowed on appeal 
without such referral.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2008).  The Veteran in this case did not provide a written 
waiver of review by the agency of original jurisdiction.  
However, because the Board has decided to reopen the 
Veteran's claim for service connection for tinnitus and grant 
service connection for right ear hearing loss, referral to 
the agency of original jurisdiction is not warranted with 
respect to those claims.  Id.  Nevertheless, in view of the 
action taken below, initial consideration of the newly 
submitted evidence, noted above, should be undertaken with 
respect to the Veteran's remanded claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for tinnitus and a 
compensable rating for left ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection 
for tinnitus was denied by a November 1997 rating decision.  
He did not appeal.

2.  The evidence received since the November 1997 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for tinnitus.

3.  Resolving all reasonable doubt in the Veteran's favor, 
his right ear hearing loss is related to service.


CONCLUSIONS OF LAW

1. The November 1997 rating decision that denied entitlement 
to service connection for tinnitus is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the November 1997 rating decision 
is new and material; the claim of entitlement to service 
connection for tinnitus, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


II.  New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the Veteran's claim for service connection for 
tinnitus had not been submitted.  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In a November 1997 rating decision, the RO denied the 
Veteran's claim for service connection for tinnitus on the 
grounds that it neither incurred in nor aggravated by 
service.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the November 1997 
decision became final because the Veteran did not file a 
timely appeal.

At the time of the November 1997 decision, the evidence of 
record included the Veteran's service treatment records, 
dated from November 1953 to August 1955.  Those records 
showed that the Veteran had been treated in service for a 
"history of scarred [ear] drums and otitis media, 
binaurally" and diagnosed with conductive hearing loss, but 
made no specific mention of tinnitus.  Also of record at the 
time of the last final adjudication was a report of an April 
1965 VA audiological examination in which the Veteran was 
diagnosed with left ear hearing loss and accompanying 
tinnitus, as well as reports of VA examinations conducted in 
April June 1995 and August 1997.  Whereas on the June 1995 VA 
examination, the Veteran reported a 10-year history of left 
ear tinnitus, he subsequently told the August 1997 VA 
examiner that he had constant, bilateral tinnitus that had 
its onset in service.

The Veteran filed a application to reopen his tinnitus claim 
in April 2003.  A previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 3.156 (2008).  Evidence is new if 
it has not been previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2008).  Evidence is material 
if it, either by itself or considered in conjunction with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

Evidence obtained since the November 1997 rating decision 
includes VA treatment records dated from April 2002 to 
October 2006, which reflect treatment for multiple 
disabilities, including bilateral hearing loss, and a report 
of a June 2003 VA audiological examination.  Significantly, 
on that September 2003 VA examination, the Veteran reported a 
40-50 year history of tinnitus, which he described as 
sounding like "bells" and characterized as constant and 
bilateral in nature.  He also stated that the constant 
ringing in his ears compounded his hearing problems by making 
it difficult for him to understand what people were saying.  
The Veteran further indicated that he had first experienced 
tinnitus during his period of active service when he was 
exposed frequent tank and aircraft fire and also treated for 
ear infections.  

As noted above, the credibility of the evidence is to be 
presumed for the purposes of reopening a claim.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

The Veteran's claim was previously denied because the RO 
found that there was no evidence that his tinnitus was 
incurred or aggravated in service.  The evidence submitted 
since November 1997, particularly the September 2003 VA 
examination in which the Veteran reported that his tinnitus 
had its onset around the time of his in-service noise 
exposure and treatment for ear problems and that it 
contributed to his current hearing difficulties, indicates 
that the Veteran's tinnitus may be caused by, or related to, 
an injury during service and that it may also be related to 
his service-connected hearing loss.  This evidence is new in 
that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the Veteran's claim, namely a 
nexus between in-service noise exposure and treatment for ear 
problems, his service-connected hearing loss, and his 
currently diagnosed tinnitus.  The additional evidence being 
both new and material, the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


III.  Service connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
'clearly attributable intercurrent causes') for certain 
chronic diseases that are manifest during service and then 
again 'at any later date, however remote.'  See 38 C.F.R. §§ 
3.309(a), 3.384, Groves v. Peake, 524 F.3d 1306, 1909 (Fed. 
Cir. 2008) (holding that when a chronic disease is identified 
in service and at any time after service, service connection 
will be granted without the need for nexus evidence).  
Sensorineural hearing loss is a chronic disease subject to 
presumptive service connection, provided that it is manifest 
to a compensable degree within one year after separation from 
service.  See 38 C.F.R. §§ 3.309(a), 3.384.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2008).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2008).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

The record reflects that the Veteran has been service 
connected for left ear hearing loss since February 19, 1965.  
He now contends that he has right ear hearing loss that was 
incurred in or aggravated in service and that service 
connection for that disability is also warranted.

The Veteran's service treatment records reflect that on 
examination in July 1953, prior to his entry into active 
service, the Veteran was given a whisper voice test on which 
he scored 15/15, bilaterally, which was considered normal; 
clinical findings were otherwise negative for any 
abnormalities related to the right ear.  Since right ear 
hearing loss was not noted on examination prior to the 
Veteran's entry into service, the presumption of soundness 
applies with respect to that ear.  38 C.F.R. § 3.304(b) 
(2008).

Subsequent service treatment records reveal that in May 1955, 
the Veteran was treated for bilateral ear complaints and 
noted to have a "past history of scarred [ear] drums and 
otitis media, binaurally."  It was noted that he "now ha[d] 
combined type hearing loss, bilaterally."  It was further 
noted that the Veteran's hearing loss was conductive, rather 
than sensorineural, in nature.  On whisper voice testing, the 
Veteran scored 13/15 in his right ear and 10/15 in his left 
ear, which indicated some hearing loss.  Audiometric testing 
conducted at that time revealed the following results, in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
40
50
85
80

Parenthetically, the Board notes that, prior to November 
1967, service department audiometric results were reported in 
American Standards Association (ASA) units; VA used ASA units 
prior to July 1966.  In July 1966 VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The above 
audiological findings have been converted to the ISO 
standard.

The Veteran's service treatment records thereafter show that, 
for approximately five weeks in May and June 1955, he 
received inpatient treatment for ear problems, including 
prescribed antihistamines.  He was returned to active duty in 
late June 1955.  Two months later, on discharge examination, 
the Veteran's hearing was assessed using the whisper voice 
test as 15/15 in his right ear and 8/15 in his left ear.  

On periodic reserve examination in August 1958, the Veteran 
was found to have defective hearing in his left ear with the 
left ear drum being dull; no mention was made of any hearing 
problems with respect to his right ear.

The Veteran was afforded a VA audiological examination in 
April 1965.  That examination included audiometric testing, 
the results of which, in decibels, are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
15
LEFT
15
10
20
--
25

Given that this VA examination was administered prior to July 
1966, when VA adopted ISO units, the Board has also converted 
the above audiological findings to the ISO standard.

The Veteran's post-service records establish that he was 
afforded periodic hearing tests by his civilian employer 
beginning in August 1982.  Audiometric testing at that time 
revealed the following hearing results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
35
35
LEFT
20
25
50
65
70

On his next employer hearing test, administered in May 1989, 
the Veteran demonstrated hearing loss in both his left and 
right ears that met the standard for impairment under VA 
regulations:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
55
LEFT
20
30
65
75
85

His subsequent employer hearing tests, administered in May 
1990, May 1991, May 1992, May 1993, and July 1994, also 
showed bilateral hearing loss that was considered disabling 
by VA standards.  

The next pertinent clinical evidence of record is a June 1995 
report of a VA audiological examination in which the Veteran 
was noted to have incurred in-service acoustic trauma due to 
tank and gunfire noise.  Audiometric testing yielded 
diagnoses of moderate sensorineural hearing loss in the left 
ear and mild to severe sensorineural hearing loss in the left 
ear.  Significantly, however, the VA examiner did not offer 
an opinion as to whether or not the Veteran's right ear 
hearing loss was related to his period of active military 
service.

In August 1997, the Veteran was afforded an additional VA 
audiological examination in which he was noted to have 
bilateral hearing loss, which required him to wear hearing 
aids in both ears, as well as "extremely bothersome" 
tinnitus.  He reported exposure to acoustic trauma, without 
the use of hearing protection, while on the firing range in 
service.  The Veteran also acknowledged post-service 
occupational noise exposure, but indicated that he had been 
afforded hearing protection by his civilian employer.  
Audiological evaluation revealed the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
75
LEFT
45
45
80
90
90

The VA audiological examiner diagnosed the Veteran as having 
bilateral hearing loss and tinnitus.  Significantly, that 
examiner also indicated, based on a review of the Veteran's 
claims folder, that the Veteran had a "longstanding history 
of hearing loss in both ears since service with the left ear 
being particularly poorer than the right."  The examiner 
further indicated that "as best as can be determined from 
the earliest audiograms dated from 1955 until the present, 
the [Veteran's] hearing has progressively worsened in both 
ears."

Subsequent clinical evidence, including VA medical records 
and a report of a June 2003 VA examination, show that the 
Veteran has continued to receive treatment for bilateral 
hearing loss and tinnitus on an ongoing basis.  

As noted above, no medical opinion as to etiology is 
necessary to grant service connection where a chronic 
disease, such as sensorineural hearing loss, is shown in 
service and the same chronic disease subsequently manifests 
at a later date.  38 C.F.R. § 3.303(b); Groves.  However, 
while in this case the Veteran was found to have hearing 
deficiencies with respect to his right ear in service, that 
hearing loss was expressly noted to be conductive, rather 
than sensorineural, in nature.  Therefore, the Board finds 
that the Veteran is not entitled to presumptive service 
connection for right ear hearing loss under 38 C.F.R. § 
3.303(b).

Nevertheless, the Board concludes that service connection is 
warranted in this instance.  Specifically, the Board finds 
that the August 1997 opinion rendered by the VA audiologist 
who, after examining the Veteran and reviewing his claims 
folder, opined that his right ear hearing loss, as well as 
his left ear hearing loss, had its onset in service, 
constitutes probative evidence that right ear hearing loss is 
related to his period of active duty.  Furthermore, there are 
no other contrary competent medical opinions of record.

In light of the credible testimony provided by the Veteran 
and his representative, as well as his service records 
showing treatment for right ear hearing loss in service and 
the probative opinion offered by the August 1997 VA examiner, 
the Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  
Resolving all reasonable doubt remaining in favor of the 
Veteran, the Board finds that service connection for right 
ear hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a tinnitus. To that 
extent only, the appeal is granted.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is necessary prior to the disposition of 
the Veteran's claims for service connection for tinnitus and 
a compensable rating for left ear hearing loss.

In light of the grant of service connection for the Veteran's 
right ear hearing loss, the claim for an increased rating for 
left ear hearing loss is remanded to the RO.  The Board notes 
that the adjudication process for the assignment of the 
rating evaluation of the right and left ear are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).

A remand is also warranted for the purpose of providing the 
Veteran with a VA examination and opinion to address the 
nature and etiology of his tinnitus.  VA's duty to assist 
includes a duty to provide a medical examination or to obtain 
a medical opinion where it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

As noted above, the Veteran has been afforded VA audiological 
examinations in which he has reported a 40-50 year history of 
ringing in his ears dating back to his period of active 
service, when he was exposed to tank and aircraft fire and 
treated for ear problems, including otitis media and 
conductive hearing loss.  Significantly, however, no examiner 
has yet been asked to render an opinion that specifically 
addresses whether the Veteran's currently diagnosed tinnitus 
was caused or aggravated by in-service acoustic trauma or ear 
problems, or any other aspect of his active duty.  In light 
of this, the Board finds that a remand for an examination is 
necessary in order to fairly decide the merits of his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, the Board observes that, on his most recent VA 
audiological examination in June 2003, the Veteran reported 
that his tinnitus had its onset at the same time as his 
service-connected hearing loss and that it was affecting his 
ability to hear by making it difficult for him to understand 
conversational speech.  The Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In this instance, given the 
similarity of facts surrounding the alleged onset of the 
Veteran's service-connected hearing loss and tinnitus and the 
Veteran's statements suggesting a relationship between those 
two disabilities, the Board finds that, based on the record, 
VA must consider whether service connection for tinnitus is 
warranted as secondary to his service-connected hearing loss.  
Accordingly, the Board finds that, on remand, a VA examiner 
should provide an opinion as to whether or not the Veteran's 
tinnitus is related to his service-connected hearing loss.

As the case must be remanded, all recent VA treatment record 
should be obtained and the Veteran should be provided notice 
that complies with Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.) :

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for hearing loss as outlined in Vasquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to hearing loss, including 
results of audiological testing, from the 
Alexandria VA Medical Center, dated since 
September 2005.

3.  Thereafter, the Veteran should be 
scheduled for a VA audiology examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  

The examiner should specifically 
comment on the effects of the Veteran's 
hearing loss on occupational 
functioning and daily activities.  

The examiner should also provide an 
opinion on the following: 

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current tinnitus had 
its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure or 
treatment for conductive hearing loss and 
related bilateral ear problems.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current tinnitus was 
caused or aggravated by the Veteran's 
service-connected hearing loss.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the Veteran's 
claims.  If any aspect of the decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


